DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicants Pro Se
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
It is further noted that if Applicant intends to continue prosecution of this or another patent application without assistance from a registered practitioner, Applicant is informed of the USPTO’s Pro Se Assistance Program, which may be reached, toll free, at 1-866-767-3848. Additional information may be found at the following internet address:
http://www.uspto.gov/patents-getting-started/using-legal-services/pro-se-assistance-program.

Response to Arguments
Applicant's arguments filed 03/15/2022 with respect to the objections to the claims and rejections under 35 U.S.C. §112 have been considered but are moot in view of the new ground(s) of rejection.
Regarding the prior art rejections, Applicant has not provided any arguments relative to the references applied against the claims in the Non-Final Office Action of 12/16/2021.  However, Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Here, regarding the rejections under 35 U.S.C. §103, Applicant simply states “This rejection is respectfully traversed, and reconsideration is requested” and “I respectfully submit that claims 1, 2, 8 as amended are novel and non-obvious over Treat, Spahn, and Arthur et al.” (see third page, labeled as page “7”, of Remarks filed 03/15/2022).  That is, Applicant fails both to discuss the references applied, and to explain how the claims avoid the cited references.
Upon further review, the combined teachings of Treat (US 4,141,425), Spahn (US 3,556,239), and Arthur et al. (US 2018/0140989 A1) do appear to render obvious the claimed invention, as best as it may be understood.
However, the pending claims remain replete with formatting, grammatical and idiomatic errors, as well as vague and indefinite language.  The structure which goes to make up the claimed apparatus must be clearly and positively specified in such a manner as to present a complete operative device.

Preliminary Formalities
Claims 3-7 have been “withdrawn” by Applicant (see status identifiers of claims filed 03/15/2022; as well as Applicant’s Remarks of 03/15/2022, first page, stating “Claims 3-7 have been withdrawn”).
However, it is respectfully noted that this is not consistent with customary patent practice.  Typically, claims are not withdrawn at will by an Applicant as appears to have been done here, but, rather, are withdrawn following a Restriction/Election requirement; see MPEP Chapter 800, and, especially, MPEP § 821.
Here, as no Restriction/Election requirement was made, it appears that Applicant wishes the subject matter of claims 3-7 to no longer be considered for examination.  As such, claims 3-7 should be Canceled rather than be “Withdrawn”.
As Applicant appears to be unfamiliar with current U.S. patent practice, the Office takes the position that claims 3-7, indicated as “Withdrawn”, were intended to be canceled, and are hereby considered “Canceled” for the purpose of examination.  Should Applicant decide to pursue examination of the instant application, the status identifiers of claims 3-7 should be amended to reflect this.  See 37 CFR 1.121(c).
Additionally, a thorough review of both the claims and the disclosure has been made; pursuant to MPEP 707.07(j), and for the purposes of assisting Applicant and expediting prosecution, it is respectfully noted that there does not appear to be any patentable subject matter disclosed in the application.  
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.

Information Disclosure Statement
N.B. – The deficiencies noted below were raised in the Non-Final Office Action but have not yet been corrected by Applicant.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specifically, references listed on pages 3-4 of the Specification filed 07/22/2019, should be listed on a separately-submitted IDS form.  Additionally, all references cited should be reviewed to ensure that proper country code and other identifiers are provided.
The information disclosure statement filed 07/22/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, no legible, English-language copy of Foreign Document “CN 1828046” was provided in the application.  As such, this document was not considered.
The information disclosure statement filed 07/22/2019 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, no concise explanation of Foreign Document “CN 1828046” was provided in the application.  As such, this document was not considered.

Claim Objections
Claims 1, 2, 8 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1; lines 8, 10, 12; the phrases “directed to impeller,” “comprising AC to DC rectifier,” “from battery bank” are all lacking appropriate articles.
Regarding claim 1, line 6, the limitation “the motion of the vehicle” is recited.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, line 2, the phrase “fabricated from lightweight composite” is unclear (see rejection under 35 U.S.C. §112(b) below) and is lacking an appropriate article.
Regarding claim 8, the claim is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Notably, claim 3 states “The wind powered electric vehicle as claimed in claims 1 to 2” and it is unclear whether the intended limitation was —claim 1 or 2— or —claims 1 and 2—.  Typically, improper multiple dependent claims are not further treated on the merits.  However, for the purpose of expediting prosecution and in light of the ambiguity present and Applicant’s lack of familiarity with patent practice, the claim will be interpreted as being dependent on claim 1 and will be further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim has been amended to require “impeller connected directly without any gears to a generator”.  However, no “direct[]” connection or connection “without any gears” between the “impeller” and “generator” appears to have been discussed in the disclosure as originally filed.  Also, Applicant has failed to indicate where support may be found for the amended limitation.  Note that any negative limitation or exclusionary proviso must have basis in the original disclosure  (see MPEP 2173.05(i)). As such, the limitation appears to comprise new matter, impermissible pursuant to 35 U.S.C. §112(a).
Regarding claims 2, 8, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitations “a plurality of venturi inlets (4),” “the venturi pipes connected to venturi inlets (4),” and “the filtered air from venturi inlets” are, together, vague and indefinite.  Notably, the claim appears to introduce three (3) separate sets of “venturi inlets”.  However, if these are indeed separate and distinct from each other, such should be made clear (e.g., —a first set of venturi inlets—, —a second set of venturi inlets—, etc.). Additionally, the invention as shown in at least Fig. 1, only appears to show a single set of “venturi inlets 4” (at “V1” and “V2”).
Regarding claim 1, the limitation “the venturi pipes connected to venturi inlets” (emphasis added) is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  Notably, the feature of “plurality of venture [sic] pipes” was deleted from the preceding line in the amendment of 03/15/2022.
Regarding claim 1, the limitation “the venturi pipes comprising dust filters capable of filtering sucked wind drag generated due to the motion of the vehicle” (emphasis added) is vague and indefinite.
First, again, there is insufficient antecedent basis for the limitation of “the venturi pipes” in the claim, thereby rendering the claimed invention vague and indefinite.  
Second, the limitation “sucked wind drag” is not idiomatic and is, consequently, vague and indefinite.  The claim fails to make clear what “sucked wind drag” may comprise.
Regarding claim 1, the limitation “the filtered air from venturi inlets being directed to impeller connected directly without any gears to a generator, the generator getting excited to rotate and power an electrical module” (emphasis added) is vague and indefinite.
First, the limitation “the filtered air from venturi inlets” is recited.  There is insufficient antecedent basis for this limitation in the claim.
Second, the limitation “the generator getting excited to rotate and power an electrical module” is not idiomatic, and is therefore vague and indefinite.  The claim fails to make clear if, perhaps, an electrical —excitation— is being claimed, or if perhaps the generator is just happy “to rotate”.
Regarding claim 1, the limitation “the DC power from battery bank being transmitted to DC motors (M1), M2), (3) attached to rear and front wheels” is vague and indefinite.  Notably, the limitation is rendered indefinite by the phrase “DC motors (M1), M2), (3) attached to rear and front wheels”.  The limitation appears to indicate that there are three (3) “DC motors”—i.e., “(M1), M2), (3)”; however, these “motors” appear to be “attached” only to two (“rear and front”) wheels.  The claim fails to make clear both the number of “DC motors” required and the structural relationships between the “DC motors” and the “wheel” elements.
Regarding claim 2, the limitation “the venturi pipes are fabricated from lightweight composite” is vague and indefinite.
First, the limitation “the venturi pipes” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Second, the term “lightweight” is a relative term which renders the claim indefinite.  The term “lightweight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Third, the term “composite” is unclear—is this intended to refer to, e.g., a composite component (e.g., a component composed of/comprising multiple parts) or a composite material (e.g., comprising multiple different materials)?
Regarding claim 8, the limitation “wherein, the vehicle moves over uneven terrain” is vague and indefinite.  
First, the term “uneven” is a relative term which renders the claim indefinite.  The term “uneven terrain” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Second, the claim appears to be setting forth an intended use of the “vehicle”.  Given its broadest reasonable interpretation, all vehicles are capable of “mov[ing] over” a “terrain”—such is the definition of a vehicle—and such “terrain” may be more or less “uneven”.  Thus, given its broadest reasonable interpretation, the limitation fails to make clear the manner by which the invention of claim 1 is being further limited, as required by 35 U.S.C. §112(d) (see accompanying rejection hereinbelow).
Regarding claims 2, 8, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 8, the limitation “wherein, the vehicle moves over uneven terrain,” as explained in the rejection under 35 U.S.C. §112(b) above, does not appear to further limit the subject matter of claim 1, upon which claim 8 is dependent.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Treat (US 4,141,425) in view of Spahn (US 3,556,239) and further in view of Arthur et al. (US 2018/0140989 A11).
Regarding claim 1, as best understood, Treat discloses a wind powered electric vehicle (electrical motor driven automobile 1) comprising: 
a vehicle chassis (chassis/body 2 of automobile 1), 
a venturi inlet (intake opening 22),
a venturi pipe (ductwork 21) connected to the venturi inlet (intake opening 22), 
the venturi pipe comprising a dust filter, the dust filter capable of filtering sucked air (see, e.g., col. 8, ll. 51-52: a screen to prevent entrance of any debris is included; given its broadest reasonable interpretation, such a screen is “capable of filtering sucked air” and “any debris” would include dust and other particulates) generated due to motion of the vehicle (automobile 1), 
the filtered air from venturi inlet being directed to an impeller (air driven impellor 15) connected directly without any gears (see, e.g., col. 4, ll. 21-28: the impellor may be connected by a direct connection or by an intergearing connection to an alternator) to a generator (alternator 24), the generator (alternator 24) to power a power electrical module (including, e.g., rectifier 90; see also, e.g., Figs. 10, 20), 
the module comprising an AC to DC rectifier (rectifier 90) providing DC power to a rechargeable battery bank (banks of main and auxiliary batteries 9, 10), 
the DC power from battery bank being transmitted to one or more DC motors (motor 5) attached to rear and front wheels of the vehicle to thereby provide motion to the vehicle (motor 5 is coupled via transmission 6 and drive shaft 8 to rear wheels 3 for a rear wheel drive vehicle but may also be connected to front wheels for a front wheel drive; see, e.g., col. 7, l. 59 to col. 8, l. 8).
However, Treat appears to be silent regarding the possibility of using a plurality of venturi inlets and a plurality of venturi pipes.
On the other hand, Spahn (Figures 1, 2) discloses a wind powered electric vehicle (automobile 1) comprising: 
a vehicle chassis (streamline body 2) 
a plurality of venturi inlets (mouth/inlet/opening of front opening air scoop 3, lateral air scoops 4 and 5; see, e.g., Figs. 1, 2),
a plurality of venturi pipes (tubular pipe portions of front opening air scoop 3, lateral air scoops 4 and 5; see, e.g., Figs. 1, 2), 
the air from venturi inlets being directed (via manifold 6) to an impeller (air turbine 7).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle of Treat with the explicit use of multiple inlets and pipes, as taught by Spahn, for the purpose of providing such an arrangement wherein wind energy for recharging batteries is obtained both from forwardly directed and laterally directed scoops so that crosswind energy as well as normal air flow may be utilized (see, e.g., col. 1, ll. 21-24).
Furthermore, Treat appears to be silent regarding the possibility of providing a sensor for the filter and providing filter status on a display.
On the other hand, Arthur et al. (Figures 1-31) discloses an air filter system comprising dust filters (one or more air filters including filter media, sensor, and circuitry coupled to the sensor; see, e.g., Abstract), wherein, notably, the sensors are capable of providing information of status of the filters on a display (see, e.g., ¶ 4:  air filter including filter media, sensor, and circuitry coupled to the sensor, the circuitry configured to receive data from the sensor representative of the condition of the filter media and wirelessly transmit such data, which may be received by a device or system with a display to provide filter condition, pressure, etc. to a user).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle of Treat with the use of a sensor-enabled filtering system, as taught by Arthur et al., for the purpose of utilizing sensors and analytics to determine if and when replacement of an air filter is desired (see, e.g., ¶ 39), thereby ensuring maximum effectiveness of air filters by replacing them in a timely manner.
Regarding claim 8, as best understood, the combination of Treat, Spahn, and Arthur further renders obvious that the vehicle may move over uneven terrain (Treat, see, e.g., col. 8, ll. 4-8: vehicle 1 may comprise a four wheel drive vehicle such as a Jeep, which can clearly move over “uneven terrain,” even if this term is given a narrower interpretation than the claim currently provides for2).
Claim 2, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Treat (US 4,141,425) in view of Spahn (US 3,556,239) and Arthur et al. (US 2018/0140989 A1), and further in view of Case Law.
Regarding claim 2, as best understood, the combination of Treat, Spahn, and Arthur renders obvious the invention as claimed, but the references appear to be silent regarding specific materials used for the different components, including that the venturi pipes and impeller may be made of a composite(s).
On the other hand, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use any of a number of materials for the components, including “lightweight” composite(s) for the venturi pipes and impeller, for the purpose of minimizing weight of the system, thereby minimizing a load of the vehicle; providing design flexibility, as composite materials may be easily molded into a variety of different shapes; and for saving non-renewable sources of material such as by conserving petroleum supplies which are used in traditional plastics ad composite materials may have lower petroleum-based content; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
May 6, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2018/0140989 A1 was published 05/24/2018 and properly claims priority to provisional applications 62/372,156 and 62/374,040, filed 08/08/2016 and 08/12/2016, respectively.  Both of these provisional applications disclose the relied-upon subject matter and antedate Applicant’s earliest-filed application, IN201741002864, to which foreign priority is claimed. Thus, US 2018/0140989 A1 constitutes valid prior art under 35 U.S.C. §102(a)(2).
        2 Note that practically any “vehicle” may “move[] over uneven terrain” (e.g., cars or trucks climbing/descending a hill; ships on stormy seas, trains climbing/descending a mountain grade; etc. and thus the limitation does not appear to be further limiting.  Nonetheless, its respectfully noted that the prior art teachings of Treat and Spahn would both inherently teach “mov[ing] over uneven terrain”.